Motion Granted in Part; Order filed February 21, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00614-CR
                                   ____________

                      HERBERT GOLDSMITH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1277685

                                     ORDER

      On January 28, 2013, appellant filed a motion seeking an order directing the
trial court to unseal the record so that appellant could have access to the record.
Appellant asks this court to order the trial court to unseal Reporter’s Record,
Volume 8 filed in this appeal. Appellant seeks access to the record to determine
whether it is necessary to the appeal. The motion is granted in part.
      The record will remain sealed. All parties are granted access to the sealed
Volume 8 of the Reporter’s Record so that they may review the sealed contents to
prepare their briefs. Attorneys or their representatives for the parties in this appeal
may not check out the sealed record, but may review the record in the court’s
media viewing room.

      In the event the parties refer to information from this sealed record in their
briefs, they are directed to use the procedure found in Local Rule 5, that is, to file
a redacted brief with a sealed reference list specifying an appropriate identifier that
corresponds uniquely to each item listed.

                                              PER CURIAM